J-S15027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ALLAN COCKERHAM                    :
                                               :
                       Appellant               :   No. 42 EDA 2022

      Appeal from the Judgment of Sentence Entered November 29, 2021
               In the Court of Common Pleas of Chester County
                 Criminal Division at CP-15-CR-0002330-2020


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                  FILED JUNE 7, 2022

        Michael Allan Cockerham (Appellant) appeals from the judgment of

sentence imposed after the trial court convicted him of simple assault and

harassment.1         Additionally, Appellant’s counsel (Counsel) has filed an

application to withdraw from representation and a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). Upon review, we grant Counsel’s application to withdraw

and affirm Appellant’s judgment of sentence.

        On July 30, 2020, Appellant resided at the home of his mother, Marjorie

Cockerham (Ms. Cockerham), when Bryon Jones (the Victim), a carpenter and

friend of Ms. Cockerham, went to the home to measure a door and provide a


____________________________________________


1   18 Pa.C.S.A. §§ 2701(a)(1) and 2709(a)(1).
J-S15027-22


repair estimate. N.T., 9/21/21, at 19-22. When the Victim began moving

Appellant’s possessions so he could measure the door, Appellant became

agitated and belligerent, asking the Victim, “do you want to fight?” Id. at 23-

24. Appellant then slammed a chair in front of the Victim, causing the Victim

to lose his balance and begin to fall. Id. As the Victim attempted to get up,

he became entangled with Appellant, who punched him in the eye. Id. at 24-

26.

      At the Victim’s request, Ms. Cockerham called police. Id. at 31. Officer

Sanford Moran of the East Whiteland Township Police Department was

dispatched to the home.     Id. at 40.   Officer Moran observed the Victim’s

swollen and red eye, and a small cut under the Victim’s right eyebrow. Id. at

42. Officer Moran did not see any injury to the Victim’s hands. Id. at 47.

After speaking with the Victim outside the home, Officer Moran went inside

and located Appellant, who was agitated, out of breath, and sweating;

Appellant’s knuckles were bandaged and both of his hands were bleeding. Id.

at 43.   Appellant made several contradictory statements to Officer Moran

about what happened. Id. at 48, 54.

      The Commonwealth charged Appellant with simple assault and

harassment, and the trial court held a bench trial on September 21, 2021.

The Victim testified for the Commonwealth. He recounted the events at Ms.

Cockerham’s home, and the trial court admitted into evidence photographs

showing the Victim’s swollen, bruised eye and his unbruised hands. Id. at 28-


                                     -2-
J-S15027-22


29. The court also admitted photographs of Appellant’s hands which showed

cuts and fresh blood. Id. at 46-47. The Victim testified he sought medical

attention because he was “seeing stars,” and experienced vision problems for

approximately one month after Appellant punched him. Id. at 32.

       Appellant represented himself and testified in his defense.2 He denied

punching the Victim, and claimed that contrary to the Victim’s testimony, the

Victim had hit him. Id. at 29, 81. Appellant acknowledged he never told

police that the Victim hit him. Id. at 82. Appellant also testified he did not

remember the incident and/or the incident was part of a plot between the

Victim and Ms. Cockerham to have Appellant jailed and/or evicted. Id. at 73-

89.

       The trial court found Appellant guilty of simple assault and harassment.

On November 29, 2021, immediately prior to sentencing, Appellant requested

counsel, and the court ordered stand-by counsel to represent Appellant.3 The

trial court sentenced Appellant to time-served to 23 months in jail. Appellant

did not file post-sentence motions. This appeal followed.

       On January 18, 2021, in response to the trial court’s order for a

Pa.R.A.P. 1925 concise statement, Counsel submitted a statement of intent to


____________________________________________


2 Appellant executed a written waiver of counsel in open court. See Waiver
of Counsel Colloquy, 9/9/21, at 1-7. Attorney Susanna E. Dewese of the
Chester County Public Defender’s Office served as stand-by counsel.

3The Chester County Public Defender’s Office continues to represent Appellant
on appeal.

                                           -3-
J-S15027-22


file an Anders brief pursuant to Pa.R.A.P. 1925(c)(4). The trial court issued

an opinion stating that because of Counsel’s intent to file an Anders brief, it

“reviewed the record in this matter and [found] no issue which would entitle

Appellant to relief.” Opinion, 1/21/22. On March 21, 2022, Counsel filed an

Anders brief in this Court, asserting Appellant’s appeal is frivolous and

requesting permission to withdraw from representation. On March 25, 2022,

Appellant filed a two-page response raising 12 additional claims.

      We    first   address   Counsel’s   application   to   withdraw.       See

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super. 2010) (“When

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”). Before

being permitted to withdraw pursuant to Anders, counsel must satisfy certain

procedural and substantive requirements. Commonwealth v. Tejada, 176

A.3d 355, 358 (Pa. Super. 2017). Procedurally, counsel must:

      (1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; (2) furnish a copy
      of the [Anders] brief to the defendant; and (3) advise the
      defendant that he or she has the right to retain private counsel or
      raise additional arguments that the defendant deems worthy of
      the court’s attention.

Id. at 359 (citation omitted).   Substantively, counsel must file an Anders

brief, in which counsel:

      (1) provide[s] a summary of the procedural history and facts, with
      citations to the record; (2) refer[s] to anything in the record that
      counsel believes arguably supports the appeal; (3) set[s] forth
      counsel’s conclusion that the appeal is frivolous; and (4) state[s]

                                     -4-
J-S15027-22


      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel has complied with Anders’ procedural and substantive

requirements.    Counsel states in her application to withdraw she found

Appellant’s issues to be frivolous after conducting a thorough review of the

record.   Application to Withdraw as Counsel, 3/21/22, at ¶ 1.         Counsel

attached to her application a copy of the letter she sent to Appellant, in which

Counsel advised Appellant he could retain private counsel or proceed pro se.

Id. at Ex. 3; see also Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa.

Super. 2005). Counsel also provided Appellant with a copy of the Anders

brief, which summarizes the facts and procedural history, includes issues that

could arguably support Appellant’s appeal, and explains Counsel’s assessment

of why the issues are frivolous. Accordingly, we review the issues presented

in Counsel’s Anders brief and Appellant’s pro se response. We also conduct

an independent review of the record to determine whether Appellant’s appeal

is in fact wholly frivolous.   See Santiago, 978 A.2d at 358; see also

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc) (“part and parcel of Anders is our Court’s duty to review the record to

insure no issues of arguable merit have been missed or misstated.”).

      Counsel’s Anders brief presents the following issues:




                                     -5-
J-S15027-22


      I.    Was sufficient evidence presented to support a conviction
            beyond a reasonable doubt on the charge of simple assault,
            18 Pa.C.S.A. § 2701(a)(1)?

      II.   Was sufficient evidence presented to support a conviction
            beyond a reasonable doubt on the charge of harassment, 18
            Pa.C.S.A. § 2709(a)(1)?

Anders Brief at 3 (capitalization omitted).

      In his pro se response, Appellant raises the following issues:

      [I.] There is no audio or video or transcript from preliminary
      hearing at Magisterial [District Judge] William D. Kraut.

      [II.] Magisterial [District Judge] Gil, July 30th, 2020, violated my
      constitutional rights in her illegal stipulation upon posting of five
      thousand straight cash to not return to my abode.                The
      “contractor” [Victim] who at trial said he was not a contractor
      resides in the City of Philadelphia, Pa. Nowhere near 200 Summit
      Road Malvern, Pa. 19355.

            Twenty two days at hotels only to return to

                  a. Burglarized apartment
                  b. 911 takes hours and after submitting what
                  Officer Moran asked for
                  c. Search warrant served on my burglarized
                  apartment — turns out [Victim] cut and stole my
                  locks, my property, planted marijuana plants,
                  took photographs, then lied in court that I hit
                  him.

      [III.] [Magisterial District Judge] Gil violated [Appellant’s]
      constitutional rights stipulating [Appellant] may not return home
      to 200 Summit Road leaving [him] homeless.

      [IV.] [Victim] stated at Kraut district court he was a “contractor”
      and did work at “residence” even stating measurements of sliding
      door. At trial he said his occupation is/was “carpenter” and
      instead of “flailing” which he stated at district he now said after
      his falling into me I cold cocked him. This is totally different from
      previous.


                                      -6-
J-S15027-22


     [V.] [Ms. Cockerham’s] statement and [Victim’s] statement are
     not similar.

     [VI.] Most IMPORTANTLY, [Appellant] was only legal resident at
     200 Summit Road at time of alleged incident. [Ms. Cockerham]
     left [Appellant] message 0900 and alleged incident 1500 hours.
     [Victim] says he struck [Appellant] first in trial. [Victim] assaulted
     [Appellant]!

     [VIII.] [Appellant] was in school at time of alleged incident. Home
     & school. On-line due to coronavirus.

     [VIII.] Judge Carmody did not allow [Appellant] to introduce
     evidence including voicemail from [Ms. Cockerham] regarding
     arrival of unknown person later named [Victim] and illegitimate
     claims to be a victim.

     [IX.] Judge Carmody said dismissed with prejudice P.F.A. “hurt”
     me more than helped when it showed [Ms. Cockerham’s]
     aggressive behavior, illegal/unbecoming behavior, threats to cut
     off electricity and water to [Appellant’s] dwelling.

     [X.] Judge Patrick Carmody said on record he could only hold “jury
     trial for simple assault”. “Charge would have to be reduced
     (summary) for judge trial.” Judge trial was held[.]

     [XI.] Harassment and disorderly conduct dismissed as not in
     public and only one alleged occurrence so paperwork stating
     “merged” is not acceptable!

     [XII.] No masks worn by either [Ms. Cockerham] or [Victim] upon
     entering residence. There were no vaccinations at this time.
     Attempted murder on part of [Ms. Cockerham and Victim].

Appellant’s Pro Se Response at 1-2 (unnumbered) (reordered).

     In the Anders brief, Appellant challenges the sufficiency of the evidence

underlying his convictions for simple assault and harassment. Anders Brief

at 17-27. We have explained:

     The determination of whether sufficient evidence exists to support
     the verdict is a question of law; accordingly, our standard of

                                     -7-
J-S15027-22


      review is de novo and our scope of review is plenary. In assessing
      [a] sufficiency challenge, we must determine whether viewing all
      the evidence admitted at trial in the light most favorable to the
      [Commonwealth], there is sufficient evidence to enable the
      factfinder to find every element of the crime beyond a reasonable
      doubt.     [T]he facts and circumstances established by the
      Commonwealth need not preclude every possibility of innocence.
      ... [T]he finder of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part, or none of the evidence.

Commonwealth v. Edwards, 177 A.3d 963, 969-70 (Pa. Super. 2018)

(quotation marks and citations omitted).

      An individual commits simple assault if he “attempts to cause or

intentionally, knowingly or recklessly causes bodily injury to another[.]” 18

Pa.C.S.A. § 2701(a)(1).       The phrase “[b]odily injury” is defined as

“[i]mpairment of physical condition or substantial pain.” 18 Pa.C.S.A. § 2301.

      A person “commits the crime of harassment when, with intent to harass,

annoy or alarm another, the person: strikes, shoves, kicks or otherwise

subjects the other person to physical contact, or attempts or threatens to do

the same[.]” 18 Pa.C.S.A. § 2709(a)(1). “An intent to harass may be inferred

from the totality of the circumstances.” Commonwealth v. Cox, 72 A.3d

719, 721 (Pa. Super. 2013).

      The Victim testified that when he encountered Appellant, Appellant was

agitated and asked him if he wanted to fight. See N.T., 9/21/21, at 19-32,

40-42.   When the Victim refused, Appellant slammed a chair, causing the

Victim to lose his balance. As the Victim attempted to regain his balance, he

became tangled with Appellant, who punched him in the eye. Police Officer

                                    -8-
J-S15027-22


Moran observed the Victim’s eye, and the Commonwealth submitted

photograph evidence of the injury. See id. The Victim further testified to

seeking medical attention and experiencing vision problems.

      This evidence is sufficient to sustain Appellant’s convictions for simple

assault and harassment. See Commonwealth v. Jackson, 907 A.2d 540,

545 (Pa. Super. 2006) (evidence sufficient to sustain simple assault conviction

where arrestee, while attempting to flee, kicked and hit police officer, causing

bruising, swelling, and soreness); Commonwealth v. Lutes, 793 A.2d 949,

961 (Pa. Super. 2002) (evidence sufficient to sustain harassment conviction

where defendant blocked victim’s path, poked him in chest, and threatened to

punch him). Thus, the issues in the Anders brief are meritless.

      In the first three issues of Appellant’s pro se response, he complains

about the lack of transcript from his preliminary hearing and challenges the

bail conditions imposed at his arraignment. Our Supreme Court has held that

once a defendant pleads guilty or is tried and convicted, he cannot establish

prejudice relative to alleged errors at a preliminary hearing.             See

Commonwealth v. Sanchez, 82 A.3d 943, 984 (Pa. 2013).                Moreover,

Appellant’s claims are moot because he is serving his sentence and no longer

subject to pretrial bail conditions. See Pap’s A.M. v. City of Erie, 812 A.2d

591, 599 (Pa. 2002); cf. Commonwealth v. Sloan, 907 A.2d 460, 464-65

(Pa. 2006) (finding claim relating to imposition of bail conditions following

release pursuant to Pa.R.Crim.P. 600(E) mooted by appellant’s convictions,


                                     -9-
J-S15027-22


but deciding issue because it was “of a recurring nature yet capable of

repeatedly evading review, and involve[d] issues of important public

interest.”). These first three issues lack merit and are frivolous.

      In his fourth through seventh issues, Appellant complains of a series of

perceived discrepancies in the trial testimony, which he claims rendered the

testimony not credible. A challenge to credibility implicates the weight of the

evidence. See Commonwealth v. Griffin, 65 A.3d 932, 939 (Pa. Super.

2013); Commonwealth v. W.H.M., Jr., 932 A.2d 155, 160 (Pa. Super. 2007)

(claim that jury should have believed appellant’s account, rather than that of

the victim, goes to weight, not sufficiency of evidence). This Court cannot

consider, in the first instance, a claim the verdict is against the weight of the

evidence. See Commonwealth v. Wilson, 825 A.2d 710, 714 (Pa. Super.

2003).   Because Appellant did not file a post-sentence motion challenging

weight, these issues are not preserved for appellate review.                See

Commonwealth v. Burkett, 830 A.2d 1034, 1036 (Pa. Super. 2003).

      In his eighth issue, Appellant challenges the exclusion from trial of

unspecified evidence and a voicemail from Ms. Cockerham.               However,

Appellant does not cite the record or indicate where he raised this issue with

the trial court. It is not this Court’s responsibility to comb through the record

seeking the factual underpinnings of Appellant’s claim. See Commonwealth

v. Mulholland, 702 A.2d 1027, 1034 n.5 (Pa. Super. 1997).             We are not

obligated to act as Appellant’s counsel. “When issues are not properly raised


                                     - 10 -
J-S15027-22


and developed in briefs . . . a Court will not consider the merits thereof.”

Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. 1996).                 Appellant

waived his eighth issue.

      Appellant’s remaining four issues consist of irrelevant and nonsensical

allegations which lack any legal basis for relief. Therefore, they are waived.

See Commonwealth           v.   Bavusa, 832    A.2d   1042,   1052   (Pa.   2003)

(reiterating that undeveloped claims are waived); and Commonwealth v.

Williams, 959 A.2d 1252, 1258 (Pa. Super. 2008) (waiver results when

appellant fails to develop an issue or cite legal authority to support his claim).

      Finally, our independent review of the record reveals no arguably

meritorious issues Appellant could raise on appeal. See Dempster, 187 A.3d

at 272. Accordingly, we grant Counsel’s application to withdraw and affirm

Appellant’s judgment of sentence.

      Application to withdraw from representation granted.           Judgment of

sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022

                                      - 11 -